Order issued January&-3, 2012




                                                In The
                                     C!rnurt nf AppeaLs
                          lf.ifth, 1!li.strict nf W.exa.s at 1!lalla.s
                                        No. 05-11-00238-CV


                                 Jackqueline McDaniel, Appellant

                                                  v.
 HSBC Bank, NA, as Trnste~ mi·Behalf.o[Ace.Securities Corp;:Home Equity Loan Trust
   and for the Registered· Holders:..of-Ace.Securities Corp: Home Equity Loan Trust,
        Series 2007-ASAPI, Asset Backed Pass-Through Certificates, Appellee


                                              ORDER

         On December 21,2012, this Court ordered the court reporter to file a supplemental reporter's
record containing the exhibits admitted in the case within fourteen days of the order. On January 11,
2013, the court reporter delivered to this Court a "flash drive" purportedly containing copies of the
exhibits. This submission of the exhibits did not comply with the Texas Rules of Appellate
Procedure or this Court's local rules for filing a reporter's record. The court reporter later attempted
to file the supplemental reporter's record electronically, but the supplemental reporter's record did
not comply with the rules.

       Accordingly, we ORDER Janet Wright, Official Court Reporter for County Court at Law
No. 3, Dallas County, to file within TEN DAYS of this order a supplemental reporter's record
containing the exhibits admitted in the case that complies with the Texas Rules of Appellate
Procedure and this Court's local rules.



                                                         LANqk~~
                                                         PRESIDING JUSTICE